ON REHEARING:
Mr. Justice Moore.
Upon application made by the respondents, this court granted leave to file a petition for rehearing consisting of pages in excess of those authorized by the rule. The petition for rehearing filed by counsel for respondents consists of twenty pages, with an additional appendix of twenty pages of single space typewritten material. In view of the importance of the issues involved and the widespread interest in the determination thereof, we have decided to treat briefly each of the propositions contained in this document.
The subject matter to be presented in a petition for rehearing is governed by the Rules of Civil Procedure as adopted by the court. In part these rules provide that a petition for rehearing:
“ * * * shall briefly state the points claimed to have been overlooked or misapprehended by the court with proper references to the particular portion of the record and briefs relied upon. * * * In no case will any argument be permitted in support of such petition. If argumentative matter is contained therein, the petition may be stricken. * * * ” C.R.S. 1953, Vol. 1, R.C.P. Rule 118, as amended.
*520Much argument, and argumentative matter, has been included in the petition under consideration. In many instances no citation of authority, or reference to the record and briefs, has been given in support of a claim of a point allegedly overlooked or misapprehended. To the contrary, pure argument has been made, based solely upon a disagreement with the court’s opinion.
While under the rule the petition for rehearing could be stricken and denied without other consideration, the arguments made therein will be discussed in this memorandum in some detail.
POINT I.
' Analysis of this portion of the petition reveals no reference to record or briefs in support of any point claimed to have been overlooked or misapprehended. It is instead a general discussion of history, legislatively declared public policy, and argument.
The assumption is made that the opinion of the court fails to give full force and effect to the Conservancy Act, without directing attention to any portion wherein the decision is derelict in this respect. Bold unsupported assertions that the decision will “destroy the general purpose of the Act” and “curtail the entire development of water resources in Colorado” without explanation as to how and why such is the case are mere argumentative disagreements with the opinion.
It is asserted that it is this court’s comments “upon the measuring of the benefits of the tax base and the cost per acre foot” that jeopardize the future water development of the entire state, but no clue is given in this section of the petition as to how these comments create the claimed chaotic condition. On page 18 it is asserted that the opinion of this court has assumed that a project with complete detail as to location, cost and all other factors must be known and developed prior to the time a petition may be circulated and it is asserted, further, that examination of the decrees organizing other water conservancy districts throughout the state indicates that *521it is not possible for any of these districts to ascertain what this court assumes should be available in advance; namely, a “basis for estimating the quantities of water needed, the size of the tax base and population involved, and the benefit which might be anticipated in terms of cost per acre foot of water supplied.”
Respondents here grossly misconstrue our language both as to the meaning of words and context. We direct specific attention to the pertinent portion of the foregoing opinion, to-wit:
“The statute controlling the formation of water conservancy districts embodies a procedure much like that involved in many states in incorporating villages and cities or annexing or detaching territory, or in establishing various kinds of special improvement districts, school districts, and other municipal or quasi-municipal corporations. The first step is the filing of a petition signed by a specified number of people. The obvious purpose of this is to establish that the project or district has sufficient popular support before the law will compel others to pay their share of the cost. To make this support meaningful, and to comply with the notice requirements of due process, the proposal in the petition must be specific; otherwise, a citizen cannot form an intelligent opinion as to whether to sign and has no way of knowing what he is petitioning for or what he is agreeing to pay and the effect of his signing upon others who also will be taxed.
“In Colorado the petition must describe generally the territory involved with sufficient precision to enable a person to ascertain whether his land is included. Such a description, however, provides more than a notice to landowners; it furnishes a basis for estimating the quantities of water needed, the size of the tax base and population involved and the benefit which might be anticipated in terms of the cost per acre foot of water supplied.- The Colorado statute also requires that the peti*522tion describe generally the ‘purpose of the contemplated improvement’ (not the district).
“Once these facts have been stated in the. petition and people in the district have weighed the merits of the proposal and each has estimated the burden and benefit for himself, it would be grossly unfair to permit changes to be made, as has been done in this case, by eliminating property belonging to numerous individuals and municipalities, thus multiplying the cost per acre foot of water to the user. The signer’s original petition is materially and substantially amended without his authority, subjecting him to additional burdens. We cannot give approval to such procedure.”
Thus our opinion stated that the function of requiring the petition to describe territory to be included and the purpose of the contemplated improvement (the court underlining the word “improvement”), is that a citizen may know what he is petitioning for. He is furnished “a basis for estimating the quantities of water needed, the size of the tax base and population involved and the benefit which might be anticipated in terms of the cost per acre foot of water supplied.” Furnishing a “basis for estimating” various matters is a far cry from stating that the district’s project must be completely planned in every detail prior to the time thé petition is filed. Section 149-6-13(9) gives the district board the authority “to adopt plans and specifications for the works for which the district was organized, which plans and specifications may at any time be changed or modified by the board.”
Objectors’ Exhibit 6, together with all the supporting appendices, is a highly specific plan with carefully estimated costs and quantities. A reading of the Letjord case discloses that the court had before it the Colorado-Big Thompson project (Pet. Ex. DD here), and the San Luis District which was originally formed for a storage reservoir. We are not aware of any district that has *523been formed in this state, except on the basis of a specific proposal.
■ The only authority cited for the proposition that our opinion “emasculates” the Act is Section 149-6-1(7) (d), which declares the public policy of the State to be that of encouraging the organization of water conservancy districts, section 149-6-3, providing that district courts of this state have the jurisdiction to form such districts for conserving, developing and stabilizing water, and section 149-6-41 providing for liberal construction of the Act to effect its purposes.
It is patent that the legislature, as a matter of public policy, believed that the formation of a conservancy district under the standards set forth in the Act would further the public interest. Otherwise the legislation would never have been enacted. Following the declarations of policy in sec. 1 of the Act are the sections of the Act which are calculated to protect the interests of petitioners, protestants and objectors — sec. 149-6-2 through 7. A provision as to liberal construction of an Act is not a grant of power to a trial court to exercise its authority by committing the manifest error of failing to protect rights accorded by the Act.
The obligation of liberal construction imposed by 149-6-41 runs to each section in the entire Act in order that all its purposes may be accomplished. In People v. San Luis Water Conservancy District, 128 Colo. 193, 261 P. (2d) 704, this court said, inter alia:
“It is our duty to construe the Water Conservancy District Act so as to give force and effect to all of its provisions, * *
The legislature has not stated that district formation, per se, is desirable. In Hill v. District Court, 134 Colo. 369, 304 P. (2d) 888, we said, concerning this district:
“It is equally clear that not every proposed water district is worthy of public sanction. It may well be that the proposed district here under consideration falls in this category.”
*524Section 149-6-3 gives the district court authority to form such districts only, “ * * * when the conditions stated in section 149-6-4 are found to exist * * *.” It was pointed out in the opinion that reference to section 149-6-4 shows that petitions for district formation must set forth: “A general description * * * of the territory to be included in the .proposed district,” and that since the territory actually included in the district is substantially different from the “territory to be included” the “conditions stated in section 149-6-4” did not exist. In such a situation, the conditions which would give the lower court authority to form a district did not exist.
POINT II.
The respondent does not point to any language that holds or implies that a Water Conservancy District is a special improvement district. In the opinion we specifically state: “A Water Conservancy District is a quasi-municipal corporation.” The same thing was said in the Letford case. It may be that the language which respondents find objectionable is the following:
“The ultimate tax burden upon those remaining in the district would be definitely affected and it cannot be assumed that any one of the petitioners would have affixed his signature to the originating petitions had he known that the district to be created would be substantially different from that made known to him by the instrument which he signed as an originating petitioner.”
Respondents argue that there can be no “unequal tax burden in any manner whatsoever.” It is stated that under 149-6-16 and 149-6-17 the district tax is limited to % mill prior to water delivery and 1 mill after water delivery, and urged that excluding lands in no way increases the ultimate tax burden on the remaining lands because these statutory limits may not be exceeded. Taxes are levied under Class A for “paying expenses of organization, for surveys and plans, paying costs of construction, operating and maintaining the works of the district,” provided that the rate “shall not exceed” those *525specified. It is perfectly obvious that if the district could get along with less than the full levy and carry on its program, then to carry on the same program with 25% of the tax base eliminated would require an increase in mill levy. And if the district tax were at the maximum mill levy, then a reduction of 25% of the taxable property reduces the amount of taxes available for its program, lengthens the time required for accomplishment thereof, and increases the ultimate tax burden of those left in the district. On either assumption, elimination of 25% of the tax base increases the burden on those remaining.
By way of correction of respondents’ comments on page 7 of the petition for rehearing, it should be mentioned that as to a Class B water allotment to municipalities (149-6-18), as to Class C allotments to irrigation districts (149-6-19) and as to individual allotments under Class D (149-6-20), respondents’ statements that rates may be imposed “only by contract,” and “only at the consent of the contracting parties” are misleading. The allotee is already paying the general district tax. The allotee in the petition for allotment agrees to pay a specific price per acre-foot for water and must in the application agree to pay the tax rate above the general tax that is fixed each year by the district board. The board first accepts the petition — then annually fixes the rate of tax after the allotee is bound to the purchase.
The assertion (p. 16) is made that recently released figures show that since the decree forming the district was entered there has been an increase in assessed valuation in the district so that it will have as much money to work with as before the exclusions of land. First is to be noted that there is no evidence of this asserted fact in the record. Next is noted that any informed petitioner or counter petitioner would take into consideration possible future changes in valuation and population in the district area in making up his mind as to the desirability or undesirability of forming a dis*526trict. Next, had the exclusions not occurred, the tax base would be just that much larger at this time and the individual burden that much less.
The comments contained in the petition for rehearing concerning public policy are a repetition of those appearing under Point I.
•POINT III.
Point III of the petition for rehearing is a request to the court to hold that quo warranto does not search the entire record. Relator in his reply brief, pages 12 and 26, pointed out that in the Letford case the court stated that it was searching the entire record; that in the San Luis case the court examined the record with respect to the feasibility of the project involved.
In People ex rel. Dunbar v. Proposed Tollgate Sanitation District, et al., 128 Colo. 33, 261 P. (2d) 152, the attorney general brought an action in the nature of quo warranto to test the legality of the creation of a sanitation district. The review was'sought under section 7 of chapter 253, 1949 Colo. S.L., which provides:
“If an order be entered establishing the district, such order shall be deemed final and no appeal or writ of error shall lie therefrom, and the entry of such order shall finally and conclusively establish the regular organization of the said district against all persons except the State of Colorado, in all action in the nature of a writ of quo warranto, commenced by the attorney general within thirty days after said decree declaring such district organized as herein provided, and not otherwise. The organization of said district shall not be directly or collaterally questioned in any suit, action or proceeding except as herein expressly authorized.”
It will be noted that this provision is identical with the parallel provision found in Section 149-6-9 of the Conservancy Act, except that the Conservancy Act provides for a “three months’ ” period, instead of thirty days. One of the infirmities claimed by the relator was that certain persons should not have been allowed to vote or serve *527as directors of the district, because they did not have the qualifications required by the statute. This court stated:
“The relator, having proceeded as here, we find nothing in the Act which remotely indicates any limitation of the raising of the questions here presented or any other that might he indicated.” (Emphasis supplied.)
The court then declared the decree forming the district void. No plausible reason has been advanced why quo warranto review under substantially identical statutes may search the entire record where a sanitation district is concerned and is limited to fraud, lack of jurisdiction or invalidity on the face of the decree where a conservancy district is concerned. Instead of having overlooked or misapprehended the situation, it is apparent that our opinion met the issue squarely with the full picture in mind.
People v. Blake, 128 Colo. 111, 260 P. (2d) 592, is cited for the proposition that review is so limited. That case involved proceedings for formation of a city. After the time for writ of error had expired, proceedings in the district court in quo warranto were brought for the purpose of cancelling the decree forming the city. This court refused to permit the proceedings on the ground that they amounted to a collateral attack:
“We perceive no reason why those who object to the incorporation of a town should not enter appearance in the proceeding in the county court and there present their protests. Hearing thereon in regular manner would make for orderly proceedings on direct issues and forestall round-about attacks in an effort to accomplish indirectly that which could much better be pursued by direct method.”
In other words, proceedings by writ of error could have been taken; they were not taken and that settled the matter in the absence of fraud, lack of jurisdiction or invalidity on the face of the record, which are the only grounds upon which collateral attack is permitted. 49 C.J.S., page 820, “Judgments,” section 416, et seq. A *528direct attack is defined in 49 C.J.S., pages 806, 807'.and 808, “Judgments,” section 408, as follows:
“A direct attack on a judgment is an attempt to avoid or correct it in some manner provided by law, in a proceeding instituted for that very purpose, in the same action and in the same court. * * * Such is a motion or other proceeding to vacate, annul, cancel, or set aside the judgment * * * or any proceeding to review it in an appellate court, whether by appeal, error, or certiorari, action to review, bill of review, writ of review, or, in general, any statutory method for avoiding or correcting a judgment.”
We conclude that where no provision is made for review by writ of error and quo warranto is the only procedure affording adequate relief, it will search the entire record and is not limited to issues involving fraud, lack of jurisdiction or invalidity on the face of the decree.
POINTS IV and V.
Counsel for respondents complain that our opinion cites cases for the proposition that in “similar” situations such amendments have been held illegal, and that these cases are inapplicable for a variety of reasons, depending upon the particular case they seek to distinguish. They point out that in some cases the amendment of the petition was permitted by a school board, or by a city council, or a board of county commissioners rather than a court, and that the cases arise under statutory procedures different from the Conservancy Act. In making this complaint counsel miss entirely the broad basis upon which our opinion is grounded. The purpose of requiring specific material to be included (149-6-4) in the petitions which are circulated and signed, such as the territory to be included in the district and the purposes of the contemplated improvement, is to give persons an opportunity to inform themselves concerning probable benefits and burdens arising from district formation before signing petitions for or remonstrances against district *529formation. To permit amendments changing the basis upon which this judgment is exercised is to emasculate the notice and information sections of the Act.
Counsel for respondents argue that the Act (149-6-38) provides that the rules of civil procedure govern in matters of pleadings or practice where not otherwise specified “herein,” that R.C.P. Rule 15 gives the right of amendment and that therefore the exclusionary améndment is justified. Sec. 149-6-38 relates to the confirmation of contract proceedings and other actions by districts after they have been legally organized. This section states with some particularity what petitions for these purposes shall contain and how notice shall be given in order that interested persons may appear. If the “herein” applies to the proceedings specified in that section it is enough to say that the proceedings to which the section relates can arise only after valid district formation and do not apply to practice during formative proceedings. If the rules are to govern “where not otherwise specified herein,” it is enough to say that the legislature has otherwise specified with respect to the contents of the petition. It might also be noticed that this so-called exclusionary amendment could not be deemed one to conform to the evidence. Opposition is not evidence and it cannot be said to conform to that which it opposes.
What is stated in the petition concerning the provision of Sec. 149-6-4 permitting the petition to be amended at any time to conform to the facts by correcting errors in description of territories or in any other particular is simply argumentative disagreement with the court’s decision as to what the Act means.
The public policy arguments were discussed under Point I above.
POINT VI.
It is urged in the petition for rehearing that this proceeding be remanded to the lower court with directions to vacate the order of exclusions, with directions to coun*530ty treasurers to abate 1957 and 1958 taxes for the district which they have collected and impounded and then to proceed to hearing on the third phase of the proceeding; namely, whether or not sufficient signatures of proper classifications were present on originating petitions.
The function of the suggested tax abatement apparently is to create equality as between those who have paid the tax and those who were excluded and did not. Equality would not be created, however, because those persons who have paid the tax would have lost the value of the use of their money while it has been impounded.
Counsel for respondents have taken the position that quo warranto does not serve as a writ of error, yet, here they request remand and correction of an error, normal relief under writ of error.
The operation of this fundamental principle is not dependent on procedural forms, legal niceties, or differences between writs of error and quo warranto. When the legislature states that an objective shall be accomplished in a particular way, departure from that path leaves the proceedings for the accomplishment of the objective a nullity.
The court did not overlook or misapprehend the fact that quo warranto does not function to correct errors or to extricate those who improperly exercise a supposed public function from a dilemma of their own weaving. The court has pointed out specifically that vacating the order of exclusions would not correct the situation. The court said:
“Replacing these excluded lands within the district at this late a date would not correct the departure from statute by the lower court in making such exclusions in the first instance. It is fundamental law that in statutory proceedings the statute must be strictly followed. If it is not strictly followed then any decree resulting from the variance is void and a nullity. An order finding a particular part of the proceedings improper and erroneous does not erase the invalidity of the decree.”
*531GENERAL COMMENT.
This court’s opinion did not allude to other changes which occurred during the proceedings for district organization. It appears from the testimony below that .the district was to be formed to participate in a particular Bureau of Reclamation project, and that the petitions were circulated and signed on the basis that this was the objective of district formation. When it developed in the trial below that this project could not be accomplished, proponents for the district adduced testimony of different objectives which the district might accomplish, such as the lining of canals, installing underground water pipes and removing trees and shrubs along the South Platte. Another idea advanced was for a transmountain diversion from the Little Snake and Elk Rivers. This program fell into disrepute when the engineer for the proponents of the district who had suggested the idea admitted on cross-examination that any lands which could be irrigated by such a project were- located outside of the boundaries of the district. Another idea which was put forth was that the district could study underground water supplies in eastern Colorado, pump the water to the surface and transport it to the district.
Apparently the proponents for the district wished to divorce themselves from the Bureau of Reclamation project, which was the basis upon which signatures were- obtained because they filed a motion which was granted changing the name under which they wished to be formed from Blue River-South Platte Water Conservancy District to South Platte Water Conservancy District. It is here noted that Section 149-6-4(3) (f) requires the petition to pray for the organization of the District by the name proposed, not some other name.
Thus it appears that petitions were signed for the creation of' a Blue River-South Platte Water Conservancy District of a given size and tax base with the announced objective of participating in a particular Bureau of Reclamation project. What the petitioners got *532was a district of a different name, with different objectives, covering less territory, and having a smaller tax base. Nobody signed for a district such as this. These changes are a direct violation of the statutory requirements found in Section 149-6-4. As pointed out in the original opinion, changes of this scope and magnitude emasculate the notice and information requirements of the Act.
The petition for rehearing is denied.
Mr. Justice Day not participating.